Beck, C. J.
(dissenting). — In my opinion the description of the accounts covered by the mortgage is just as definite as it could possibly have been made. It describes and specifies the machine for the services of which the mortgaged accounts should accrue, and the time in which such debts should be incurred. Who the persons owing the accounts shall be, and where they live, and, therefore, where the locality of the account mortgaged shall be, could not have been known, and, therefore, could not have been stated. The opinion defeats the right of the holder of the mortgage upon a ground which could not have been provided against. The mortgage puts upon inquiry which may be readily answered as to the facts relating to the names of the persons who shall own the accounts, and the locality thereof, for the accounts are against those who "have threshing done by the machine. All accounts for such services are covered by the mortgage. In my opinion, the judgment of the district court should be affirmed.